DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagshenas (US 5,350,281).
Hagshenas discloses an electric blower comprising: a motor comprising a rotor 86 having a rotation shaft 16 (Fig. 1), and a stator 82 provided to surround the rotor; a moving blade 80 mounted at one end side of the rotation shaft in an axial direction of the rotation shaft; a bearing portion (having bearing 70) provided between the moving blade and the stator in the axial direction and rotatably supporting the rotation shaft; and a frame 40, and a board 44 disposed on a side opposite to the moving blade with respect to the stator, the board facing the stator in the axial direction, the frame comprising: a motor housing portion housing the stator (see annotated Fig. 1 below); a bearing housing portion housing the bearing portion; a wall formed between the motor housing portion and the bearing housing portion, and facing the moving blade; and a hole 90 passing through the wall (column 4, lines 47-50), wherein the electric blower further comprises a first air path 52 outside the frame, and a second air path between the rotor and the 
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    645
    778
    media_image1.png
    Greyscale

		Annotation of Fig. 1 of Hagshenas.

Regarding claim 3, a minimum sectional area in the first air path is larger than a minimum sectional area in the second air path (the second air path flows through the member 94; Fig. 1 above).
Regarding claim 4, each of the motor housing portion and the bearing housing portion inherently has a cylindrical shape about a central axis of the rotation shaft (column 3, lines 16-17).

Regarding claim 8, the air guide member is an airflow resistor provided in the first air path (honeycomb type; column 4, lines 43-60).
Regarding claim 9, the airflow resistor is a porous body (honeycomb type; column 4, lines 43-60).
Regarding claim 10, the airflow restrictor 94 has a honeycomb structure which is known as soundproof material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas.
Hagshenas discloses all the limitations including the bearing portion has a single bearing 70. As such, Hagshenas does not disclose the bearing portion has at least two bearings as claimed.
Since bearings provide support for the shaft, and a person having ordinary skill in the art would know how to provide enough support a shaft, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention, as a matter of design In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hagshenas in view of Sawada (US 2012/0139385).
Hagshenas discloses all the limitations except the stator does not comprise a stator core having at least one of a plurality of blocks combined with each other at a split surface, and a plurality of blocks connected with each other via a connecting portion as claimed.
Sawada teaches an electric motor comprising a stator core having a plurality of blocks 31 (Fig. 3) connected to each other at connecting portions having split surfaces 35 or 36. 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the electric blower of Hagshenas with the stator core having at least one of a plurality of blocks combined with each other at a split surface, and a plurality of blocks connected with each other via a connecting portion as taught by Sawada for the ease of assembling the stator core.
Regarding claim 12, a portion including the split surface or the connecting portion in the stator is exposed in the second air path as seen in Fig. 1 of Hagshenas.


  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayamitsu (US 2019/0159640) in view of Hagshenas.
Hayamitsu discloses an electric vacuum cleaner comprising: a suction portion 207 having a suction port (Fig. 11); a dust collecting container for storing dust (paragraph 93); and the electric blower 100; wherein the electric blower sucking air containing dust from the suction portion into the dust collecting container.
However, Hayamitsu does not disclose the electric blower is of the type recited in application claim 1.
Hagshenas disclose an electric blower as discussed in the rejection of claim 1 above.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the electric vacuum cleaner of Hayamitsu with the electric blower of Hagshenas for the purpose of providing an electric blower with motor cooling features to prolong the life of the same.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Hagshenas.
Sawada discloses a hand dryer (paragraph 72) which inherently comprising a casing having an air inlet and an air outlet; and an electric blower disposed in the casing, the electric blower sucking air through the air inlet and blowing the air through the air outlet.
However, Sawada does not disclose the electric blower being the type recited in the application claim 1.
Hagshenas disclose an electric blower as discussed in the rejection of claim 1 above.
.

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Yamamoto (7,259,486), Caine et al. (2,968,249) and Park et al. (2015/0351599) are cited to show different electric fans with motor cooling features.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.





/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745